DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Independent claim 1, which all dependent claims depend upon, recites the limitation “resilient contact”.  The limitation “resilient” modifies the scope of “contact” as to render the claim indefinite.  It is unclear how “resilient” is further limiting or extending the scope of the limitation “contact”.  Is resilient some degree stronger than contact?  How much?  Measured under some test and conditions?  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0119817 (herein Prasad).
As to claim 1, Prasad discloses a molded article (paragraph 74 and figures) comprising a molded body part (plunger of syringe “10” in figures 1 and 2, paragraph 85) configured to be mounted (to a syringe) and a seal part (stopper “16” in figures 1 and 2, paragraph 16 and examples).  Note that the stopper “16” has a cantilever shape in figures 2A and 2B, which is mounted and resilient contact (since it is a stopper) to the molded article (plunger).  The seal part (stopper) comprises an olefin block copolymer.  See paragraph 23-24, 70-71 and examples.  
As to claim 2, the stopper (seal part) is olefin block copolymer (100%).  See example TPE-1 in paragraph 71, etc.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0137741 (herein Natsuyama).
As to claim 1, Natsuyama discloses a resin molded article (see abstract, paragraphs 61-65 and examples) for sealing (by weather strip, see abstract, paragraph 1, 130 and examples) comprising:
A main body part (paragraph 1, 61-65, abstract) configured to be mounted (on an automobile interior or exterior, see paragraph 130).
A seal part (weather strip, see paragraph 16, 75, 77 and abstract) that is cantilever (weather strip is by definition) has resilient contact (given that it is physically attached, has good adhesion in paragraph 5 and examples and is a weather strip) with the mounted member.  The seal part is molded from an elastomer comprising an olefin block copolymer.  See abstract and paragraph 26.  
As to claim 2, the block copolymer (polypropylene PP) is present in at least 25 wt% in all examples.
As to claims 3-4, the seal part comprises rubber (elastomer) and the block copolymer (propylene resin) that is dynamically crosslinked.  See abstract, paragraph 7, 18, 57 and examples.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by EP 2,613,361 (herein Otsuka).
As to claim 1, Otsuka discloses a resin molded article (solar cell, specifically see figure 1, transparent substrate 10 being attached to the solar cell elements 14A and 14B, see paragraph 101-106 and figures) for sealing (via an adhesive solar cell encapsulant material layers 12A and 12B, see paragraph 104 and figures) comprising:
A main body part (see paragraph 104 and figures) configured to be mounted (on an automobile interior or exterior, see paragraph 130).
A seal part (weather strip, an adhesive solar cell encapsulant material layers 12A and 12B, see paragraph 104 and figures, also see paragraph 88-92) that is cantilever (figure 1) has resilient contact (adhesive, see abstract) with the mounted member.  The seal part is molded from an elastomer comprising an olefin block copolymer.  See abstract, paragraph 65-72 and examples.
As to claims 3-4, the seal part comprises rubber (elastomer) and the block copolymer (propylene resin) that is dynamically crosslinked.  See abstract, paragraph 7, 18, 57 and examples.

Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2016-074824 (herein Masayuki).
In setting forth the instant rejection, a machine translation has been relied upon.  The JP document and machine translation were supplied with the IDS filed 12/16/20.
As to claim 1, Masayuki discloses a resin molded article (paragraphs 25, 27 and examples) for sealing (weather strip, see paragraph 112) comprising:
A main body part (see paragraph 25, 27, 131 and examples) configured to be mounted (on an automobile, paragraph 1, 112 and 131).
A seal part (paragraph 2, 24-25, 47 and 112) that is cantilever (by definition the weather strip is cantilevered) has resilient contact (adhesive, see abstract, paragraph 1) with the mounted member.  The seal part is molded from an elastomer (paragraph 76, 103 and 11 teaching rubber) comprising an olefin block copolymer (ethylene alpha olefin block copolymer).  See abstract, paragraph 29-35 and examples.
As to claim 2, the block copolymer is utilized in more than 25 wt%.  See examples wherein Levaplen and Infuse (olefin block copolymers) are utilized in at least 30 parts.
As to claims 3-4, the seal part comprises rubber (elastomer) and the block copolymer (propylene resin) that is dynamically crosslinked.  See specifically that it comprises crosslinked polymer, such as vulcanized rubber (elastomer).  See paragraph 49-52.  The rubber is dynamically crosslinked.  See paragraph 56.  Also, a dynamically crosslinked olefin based thermoplastic elastomer.  See paragraph 105.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2,613,361 (herein Otsuka).
The discussion with respect to Otsuka set-forth above is incorporated herein by reference.
As to claim 2, the block copolymer (polypropylene PP) is present in 1 to 50 wt% (paragraph 74), which substantially overlaps the claimed range.  See paragraph 75.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to select any amount within the disclosed ranges, including amounts within the scope of the instant claims.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK S KAUCHER whose telephone number is (571)270-7340. The examiner can normally be reached M-F 8-6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK S KAUCHER/Primary Examiner, Art Unit 1764